871 So. 2d 294 (2004)
Charles JOHNSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D04-0278.
District Court of Appeal of Florida, First District.
March 26, 2004.
Rehearing Denied May 6, 2004.
Charles Johnson, petitioner, pro se.
Charlie Crist, Attorney General, Tallahassee, for respondent.
PER CURIAM.
We conclude that Charles Johnson's claim of ineffective assistance of appellate counsel is premature inasmuch as the appeal that is the subject of his claim remains pending, and a review of the docket therein does not establish that his appellate counsel has unduly delayed the prosecution of that appeal.
PETITION DENIED.
ALLEN, WEBSTER and BENTON, JJ., concur.